DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 have been examined.

Restriction/Election
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a marketplace service system, classified in 705/26.44.
II. Claims 13-20, drawn to an Artificial Intelligence User Device Agent apparatus, classified in 706/25.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as a marketplace for artificial intelligence models.  Subcombination II has separate utility such as an apparatus for receiving and further training artificial intelligence models.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The two subcombinations have separate utility, and would require separate searches for relevant prior art.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

This application contains claims directed to the following patentably distinct species Subcombinations I and II. The species are independent or distinct because each recites limitations not present in the other, so that different searches by Examiner would be required, and the closest prior art for each might well not be the closest prior art for the other.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species are independent or distinct because each recites limitations not present in the other, so that different searches by Examiner would be required, and the closest prior art for each might well not be the closest prior art for the other.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Mr. Steven Nielsen, attorney, on January 10, 2022, a provisional election was made without traverse to prosecute the invention of Subcombination I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claim 6 is objected to because of the following informalities:  In the second line of claim 6, “is customizable” would be better as “are customizable”, and in the fourth line, “is used” would be better as “are used”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  In the second line of claim 9, “uploaded to” should be “transmitted to” to avoid any question of an antecedent basis problem.  In the second line of claim 9, “is previously trained” would be better as “are previously trained”.  In the third line, “generated it” should be “generated said one or more partially trained or fully trained AI models transmitted to the AI-TMN” to avoid any antecedent basis problems.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  In the second line of claim 10, “is partially-trained” would be better as “are partially-trained”.  In the third line, “generated it” should be “generated said one or more partially trained or fully trained AI models transmitted to the AI-TMN” to avoid any antecedent basis problems.  Appropriate correction is required.
Examiner deems that “At least one” is, but “One or more” are.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the plurality of users” in the second and third lines.  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 should recite “a plurality of users”, unless Applicant prefers to have it depend from claim 2.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the AI-UDA” in the third line.  There is insufficient antecedent basis for this limitation in the claim.  There is antecedent basis for “one or more AI-UDAs”, but not for one specific AI-UDA.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 2, 3, 4, 5, 7, 8, 9, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims recite a secure marketplace system configured to enable the transference of one or more AI models via buying, selling, renting, and/or bartering, which is an abstract idea in the field of certain methods of organizing human activity, specifically commercial or legal interactions. This judicial exception is not integrated into a practical application as set forth below.  Claims 1, 2, 3, 4, 5, 7, 8, 9, and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as set forth in detail below.  However, claims 6, 11, and 12 do include additional elements that are sufficient to amount to significantly more than the judicial exception, as set forth below.
The following 35 U.S.C. 101 analysis is performed in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register on January 7, 2019.  Independent claim 1 recites a system comprising a server, and therefore fall within the statutory category of machine, as do its dependents (Mayo test, Step 1).  Claims 1, 2, 3, 4, 5, 7, 8, 9, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, and specifically to commercial interactions under the field of organizing human activity, without significantly more (Mayo test, Step 2A, Prong 1).  The claims recite a marketplace service system, directed to commercial interactions.  This judicial exception is not integrated into a practical application because mere instructions to implement an abstract idea on a Mayo test, Step 2A, Prong 2).  Adding insignificant extra-solution activity to the judicial exception is also not indicative of integration into a practical application.  The claims do not recite improvements to the functioning of a computer or to any other technology or technical field.  The claims do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  The claims do not recite applying the judicial exception with, or by the use of, a particular machine.  The claims do not recite effecting a transformation or reduction of a particular article to different state or thing.  The claims do not recite applying or using a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (Mayo test, Step 2A, Prong 2).
There are no additional elements recited in the claims to raise them to significantly more than the judicial exception.  In particular, the claims do not add a specific limitation other than what is well-understood, routine, and conventional activity in the field (Mayo test, Step 2B).  The specific elements of the claims, such as an AI user device server, a network configured to store one or more partially trained or fully trained AI models, and an AI secure marketplace system, etc., do not qualify, alone or in combination, to raise the claimed method to significantly more than an abstract idea.
Independent claim 1 recites “A marketplace service system for facilitating transference of artificial intelligence (AI) models, the system comprising: an AI user Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Therefore, the transmitting and receiving of particular data packages (AI models) need involve merely well-understood, routine, and conventional functions and technology.  Furthermore, official notice is taken that servers and user devices (such as clients, personal computers, tablets, mobile computing devices, etc.) are well-understood, routine, and conventional.  Lockhart et al. (U.S. Patent Application Publication 2009/0077649) discloses (in paragraph 40, emphasis added), “The use of this standard security protocol is built into web browser technology and is activated without any user involvement.  It is automatically engaged for secure transmission of data when a user accesses the web site of Communications Server 101 in a conventional manner.”  Thus, providing a secure interface need involve merely well-understood, routine, and conventional technology.
Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d at 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015).  Therefore, the AI-TMN need involve only well-understood, routine, and conventional functions and technology.  Official notice is taken that AI models, programs, or packages are well-understood, routine, and conventional.  The limitations of claim 1, whether considered separately or in combination with each other, do not raise the claimed system to significantly more than an abstract idea.
Claim 2, which depends from claim 1, recites that the system further comprises an AI collaborative training platform (AI-CTP) configured to enable a plurality of users to further train an AI model stored in the AI-TMN by: (first) transmitting the AI model to each of the plurality of users in parallel.  The training platform is not specifically technological, and the transmitting need involve merely well-understood, routine, and conventional functions and technology, as set forth above with regard to claim 1.  Claim currently conventional neural networks; (iii) as the model can be trained with multiple training sets; (iv) each training set trains the models with different weights; (v) the training can happen in parallel without the need of any extra calculation typically required in currently conventional ANNs (that is, parallel training requires a lot of extra calculation to merge the weights deduced from each parallel training”.  Thus, it was well-understood, routine, and conventional as of Dasgupta’s filing date, more than a year before Applicant’s provisional priority date, to merge the results of different trainings of neural networks, neural networks being AI models (even though Dasgupta claims to have an invention which improves on what was conventional before).  The limitations of claim 2, whether considered separately, or in combination with each other and with the limitations of claim 1, do not raise the claimed system to significantly more than an abstract idea.  
Claim 3, which depends from claim 1, recites that the system further comprises an AI secure transaction fulfillment system (AI-STFS) configured to facilitate a peer-to-peer payment system for AI models stored in the AI-STFS.  This need not involve any specific technology.  The limitation of claim 3, whether considered separately or in combination with the limitations of claim 1, does not raise the claimed system to significantly more than an abstract idea. 

Claim 5, which depends from claim 1, recites that the AI-TMN is a first AI-TMN configured to store AI models specialized in a first technical field, and the system further comprises a second first AI-TMN configured to store AI models specialized in a second technical field different from the first technical field.  Storing and retrieving information in memory need involve only well-understood, routine, and conventional functions and technology, as set forth above with regard to claim 1, and storing information, even AI models, specialized in different technical fields does not in itself require anything beyond well-understood, routine, and conventional technology.  The limitations of claim 5, whether considered separately, or in combination with each other and with the limitations of claim 1, do not raise the claimed system to significantly more than an abstract idea.
Claim 7, which depends from claim 1, recites that bartering via the AI-SMPS comprises: agreeing to provide access of a first AI model, trained by a first user, to a second user; and agreeing to provide access of a second AI model, trained by a second user, to a first user.  Agreeing to terms of barter is not in itself technological.  The 
Claim 8, which depends from claim 1, recites that the AI-SMPS is further configured to enable the transference of the one or more partially trained or fully trained AI models via an auctioning service.  An auctioning service is not in itself technological, and the transference might be enabled by merely well-understood, routine, and conventional functions and technology (such as receiving and transmitting data through a network).  The limitation of claim 8, whether considered separately or in combination with the limitations of claim 1, does not raise the claimed system to significantly more than an abstract idea.  
Claim 9, which depends from claim 1, recites that the one or more partially trained or fully trained AI models uploaded [OR: transmitted] to the AI-TMN [are] previously trained by the user that originally generated [said one or more partially trained or fully trained AI models transmitted to the AI-TMN].  Official notice is taken that training of AI models (neural networks, etc.) is well-understood, routine, and conventional.  Given that, having the training be previously performed by the user is not an improvement in technology.  The limitation of claim 9, whether considered separately or in combination with the limitations of claim 1, does not raise the claimed system to significantly more than an abstract idea. 
Claim 10, which depends from claim 1, recites that the one or more partially trained or fully trained AI models uploaded [OR: transmitted] to the AI-TMN [are] partially trained or untrained by the user that originally generated [said one or more 

Regarding claim 6, customizing AI models or algorithms, etc., is not novel.  However, the prior art of record does not disclose, teach, or reasonably suggest that it was well-understood, routine, and conventional for the one or more partially trained or fully trained AI models transferred via the AI-SMPS from storage in the AI-TMN to be customizable to the user who obtains the one or more partially trained or fully trained AI models, such that the one or more partially trained or fully trained AI models are used for inference in a different context and with different constraints than the one or more partially trained or fully trained AI models stored in the AI-TMN.  Therefore, claim 6 is significantly more than an abstract idea.
Regarding claim 11, it was known for programs or packages to be available, for example, for use only, but the prior art of record does not disclose, teach, or reasonably suggest that it was well-understood, routine, and conventional on the date of Applicant’s priority to ensure that partially or fully trained AI models are executed in a protected manner specified by the AI-TMN in one of the following forms: for use only, modify only, and for use and modify.  Therefore, claim 11 is significantly more than an abstract idea.
Therefore, claim 12 is significantly more than an abstract idea.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hammond et al. (U.S. Patent Application Publication 2017/0213155) in view of Shen et al. (U.S. Patent Application Publication 2020/0019697), Kuo (U.S. Patent Application Publication 2020/0005116), and Wang et al. (U.S. Patent Application Publication 2020/0019938).  Hammond discloses an AI database to allow recomposition of trained AI data objects into a new trained AI model (Abstract), establishing a marketplace where users can share and purchase each other’s trained concepts (paragraph 108) (implying transference), and a system comprising one or more servers and one or more clients (paragraphs 70 and 140-147; Figure 6).  Hammond discloses storing trained objects or AI models (Abstract; paragraphs 27, 35, and 110).  Hammond does not disclose providing a secure interface for transmitting and receiving one or more fully trained AI models and providing a secure interface for transmitting and receiving one or more .
Hammond does not expressly disclose that the one or more partially trained or fully trained AI models are either generated originally by a user or additionally trained or modified by the one or more AI-UDAs, but Wang teaches generating partially trained models that can then be further trained (paragraphs 17, 26, and 59).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventor’s priority for the one or more partially trained or fully trained AI models to be either generated originally by a user or additionally trained or modified by the one or more AI-UDAs, as an obvious consequence of AI models being originated or improved by users who may hope to profit from selling, renting, or bartering them. 

s 3, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond, Shen, Kuo, and Wang as applied to claim 1 above, and further in view of official notice.  As per claim 3, Hammond does not disclose that the system comprises an AI secure transaction fulfillment system (AI-STFS) configured to facilitate a peer-to-peer payment system for AI models stored in the AI-TMN.  However, official notice is taken that peer-to-peer payment is well known.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventor’s priority for the system to comprise an AI secure transaction fulfillment system (AI-STFS) configured to facilitate a peer-to-peer payment system for AI models stored in the AI-TMN, for such obvious advantages as conveniently arranging payment without the delay of mailing a check, and enabling swift payment to ordinary individuals who are not set up to take credit cards. 
As per claim 7, Hammond does not disclose that bartering via the AI-SMPS comprises: agreeing to provide access of a first AI model, trained by a first user, to a second user; and agreeing to provide access of a second AI model, trained by a second user, to a first user.  However, official notice is taken that barter is well known, and that agreeing to an exchange is also well-known.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventor’s priority for bartering via the AI-SMPS to comprise the operations recited, for the obvious advantage of enabling a mutually beneficial exchange of AI models, or the privilege of accessing and/or using them, to take place. 
As per claim 8, Hammond does not disclose enabling the transference of the one or more partially trained or fully trained AI models via an auctioning service, but official 
As per claim 9, official notice is taken that it is well known for an AI model to be at least partially trained by the user (person, group, etc.) that originally generated or created it.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventor’s priority for the one or more partially trained or fully trained AI models to be partially-trained or fully trained by user that originally generated said one or more partially trained or fully trained AI models transmitted to the AI-TMN, for at least the obvious advantage of making the AI models ready for use, or ready for use with less than complete additional training. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hammond, Shen, Kuo, and Wang as applied to claim 1 above, and further in view of Lin et al. (U.S. Patent 8,521,664).  Hammond does not disclose that the system further comprises an AI model license subscription management platform (AI-LSMP) configured to facilitate licensing to [a] plurality of users for using the one or more AI models stored in the AI-TMN.  However, Lin teaches a license subscription management platform to facilitate licenses to users for using trained models (column 14, line 63, through column 15, line 12; column 15, lines 32-50; column 15, line 64, through column 16, line 13; Figure 1).  Hence, it would have been obvious to one of ordinary skill in the art of electronic . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hammond, Shen, Kuo, and Wang as applied to claim 1 above, and further in view of Zhang (U.S. Patent Application Publication 2019/0019317) and official notice.  Hammond does not disclose that the AI-TMN is a first AI-TMN configured to store AI models specialized in a first technical field, and the system further comprises a second AI-TMN configured to store AI models specialized in a second technical field different from the first technical field.  However, official notice is taken that different networks, storage facilities, or sections thereof are well-known; Zhang teaches determining an appropriate neural network according to different technical fields and problems to be solved.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventor’s priority for the AI-TMN to be a first AI-TMN configured to store AI models specialized in a first technical field, and for the system to further comprise a second AI-TMN configured to store AI models specialized in a second technical field different from the first technical field, for such obvious advantages as providing AI models specialized for two or more technical fields, and obtaining the larger revenue likely to follow from providing and charging for a greater number of AI models. 
10 is rejected under 35 U.S.C. 103 as being unpatentable over Hammond, Shen, Kuo, and Wang as applied to claim 1 above, and further in view of Tariq (U.S. Patent Application Publication 2017/0220947).  Tariq teaches receiving an untrained artificial neural network which is then trained (paragraphs 45 and 46), from which it follows that the neural network was untrained by whoever originally generated it.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventor’s priority for the one or more partially trained or fully trained AI models to be partially-trained or untrained by user that originally generated said one or more partially trained or fully trained AI models transmitted to the AI-TMN, for at least the obvious advantage of having an AI model trained to suit the needs and circumstances of an end-user, especially one a number of end-users whose different needs and circumstances were not know to the user that originally generated the AI model.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hammond, Shen, Kuo, and Wang as applied to claim 1 above, and further in view of Zhou et al. (U.S. Patent Application Publication 2019/0004519).  Hammond does not disclose that the one or more partially trained or fully trained AI models transmitted to the one or more AI-UDAs are further configured to be additionally trained or modified by the [one or more AI-UDAs].  However, Zhou teaches neural networks being additionally trained or modified after partial training (paragraph 45).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventor’s priority for the one or more partially trained or fully trained AI models transmitted to the one or more AI-UDAs to be further configured to be additionally trained or modified by the one . 

 Allowable/Non-Obvious Subject Matter
Claim 2 is rejected under 35 U.S.C. 101, and objected to as depending from claim 1, which is rejected under 35 U.S.C. 103, but recites non-obvious subject matter. 
The following is a statement of reasons for the indication of non-obvious subject matter:  The closest prior art of record, Hammond et al. (U.S. Patent Application Publication 2017/0213155), discloses elements of claim 1, with other elements taught by Shen et al. (U.S. Patent Application Publication 2020/0019697), Kuo (U.S. Patent Application Publication 2020/0005116), and Wang et al. (U.S. Patent Application Publication 2020/0019938).  Hammond further discloses that two or more AI objects can be merged into a new AI object (paragraph 109); also, Dasgupta (U.S. Patent Application Publication 2019/0156192) teaches merging weights deduced from each parallel training (paragraph 66).  However, neither Hammond, Dasgupta, or any other prior art of record discloses transmitting the AI model to each of a plurality of users in parallel, and merging results of further training on each of the transmitted AI models from each of the plurality of users.

Claim 6 is objected to as being dependent upon a rejected base claim, and objected to for informalities, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and with the informalities corrected.
.  

11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of non-obvious subject matter:  The closest prior art of record, Hammond et al. (U.S. Patent Application Publication 2017/0213155), discloses elements of claim 1, with other elements taught by Shen et al. (U.S. Patent Application Publication 2020/0019697), Kuo (U.S. Patent Application Publication 2020/0005116), and Wang et al. (U.S. Patent Application Publication 2020/0019938).  However, neither Hammond nor any other prior art of record discloses or teaches that the system is configured to obtain the one or more partially trained or fully trained AI models from the AI-TMN and ensure that said one or more partially trained or fully trained AI models are executed in a protected manner specified by the AI-TMN in one of the following forms: for use only, modify only, and for use and modify.

Statement Regarding IDS
The Information Disclosure Statement dated August 4, 2021, lists U.S. Patent Application Publication 2013/0262349 as to “Bouchra et al.”  This should be “Bouqata et al.”, so Examiner has not initialed the item, but has considered the document, and makes it of record on the Notice of References Cited.  The Information Disclosure Statement also lists WO 2020-163308, which Examiner has considered and initialed; however, as no copy of this document was provided with the IDS, Examiner makes one of record.  The Information Disclosure Statement lists four International Search Reports 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Xu et al. (U.S. Patent 8,270,691) disclose a method for fusing images acquired from a plurality of different image acquiring modalities.  Parandehgheibi et al. (U.S. Patent 10,177,998) disclose augmenting flow data for improved network monitoring and management.  Hammond et al. (U.S. Patent 10,586,173) is the patent issued on the application published as U.S. Patent Application Publication 2017/0213155, and used in making the §103 rejections above.  Shen et al. (U.S. Patent 10,839,069) is the patent issued on the application published as U.S. Patent Application Publication 2020/0091697, and used in making the §103 rejections above.  Wang et al. (U.S. Patent 10,878,388) is the patent issued on the application published as U.S. Patent Application Publication 2020/0019938, and used in making the §103 rejections above.  Dasgupta (U.S. Patent 11,132,605) is the patent issued on the application published as U.S. Patent Application Publication 2019/0156192, and used in making the §101 rejection of claim 2 above.  Zhou et al. (U.S. Patent 11,150,655) is the .
Xu et al. (U.S. Patent Application Publication 2009/0092298) disclose a method for fusing images acquired from a plurality of different image acquiring modalities.  Parandehgheibi et al. (U.S. Patent Application Publication 2016/0359740) disclose augmenting flow data for improved network monitoring and management.  Kumar Adepalli et al. (U.S. Patent Application Publication 2020/0265509) has been considered for possible double patenting (rejections not made).
Weyns, “Tutorial: Engineering Self-Adaptive Software Systems – An Organized Tour,” discloses AI techniques that allow systems to learn, improve, and make decisions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	March 5, 2022